ORDER OF SUSPENSION
STEPHENS, Chief Justice.
The Respondent, Robert P. Gettys, was admitted as a member of the Kentucky Bar Association on Motion and Order of this Court entered March 5,1973.
On June 2, 1995 Respondent was indicted in Kenton Circuit Court on one count of Possession of a Controlled Substance in the First Degree, a felony offense in violation of KRS 218A.1415, and one count of Operating a Motor Vehicle Under the Influence, Second Offense, a misdemeanor offense in violation of KRS 189A.010(4)(b).
On April 10, 1996 Respondent was convicted of both the felony offense, Possession of a Controlled Substance in the First Degree, and of Operating a Motor Vehicle Under the Influence, First Offense, and is currently awaiting sentencing.
Pursuant to SCR 3.166(1),
Any member of the Kentucky Bar Association who pleads guilty or is convicted by a judge or jury of a felony as defined in KRS 500.080 shall be automatically suspended from the practice of law in this Commonwealth. The suspension shall take effect automatically beginning on the day following the plea of guilty or finding of guilt by a judge or jury or upon the entry of judgment whichever occurs first. The suspension under this rule shall remain in effect until dissolved or superseded by order of this Court.
This Court takes notice of the fact that Respondent was found guilty of a felony on April 10, 1996 and that no motion has been filed to dissolve or modify the suspension pursuant to SCR 3.166(1).
The Respondent under this rule shall notify all clients in writing of the attorney’s inability to continue to represent them and shall furnish copies of all such letters to the Director. These letters shall be mailed to the ehent within ten (10) days after the plea of guilty, conviction by a judge or jury, or entry of judgment has been made. The attorney shall make arrangements to return ah active files to the client or new counsel and shall return all unearned attorney’s fees and client property to the client and shall advise the Director of such arrangements within the same ten (10) day period.
Disciplinary proceedings against such attorney shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160, unless already begun or unless the Respondent resigns under terms of disbarment.
*501Wherefore, Robert P. Gettys having been automatically suspended from the practice of law in the Commonwealth of Kentucky incident to his conviction of a felony offense, the request of the Kentucky Bar Association for entry of an order memorializing such suspension for the purpose of notice of the members of the legal profession and to the public is granted.
All concur.